STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                            September 18, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
PILGRIM’S PRIDE CORPORATION                                                   OF WEST VIRGINIA

OF WEST VIRGINIA, INC.,
Employer Below, Petitioner

vs.)   No. 13-0552 (BOR Appeal No. 2047903)
                   (Claim No. 2011007807)

LUIS CASADO MEJIA,
Claimant Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Pilgrim’s Pride Corporation of West Virginia, Inc., by Stephen Mathias, its
attorney, appeals the decision of the West Virginia Workers’ Compensation Board of Review.

        This appeal arises from the Board of Review’s Final Order dated April 26, 2013, in
which the Board affirmed a November 19, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges reversed the claims administrator’s February 23, 2012,
decision closing Mr. Mejia’s claim for temporary total disability benefits, and granted temporary
total disability benefits from August 16, 2010, through January 19, 2012. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Mejia injured his right wrist in August of 2010 while working on the production line
at Pilgrim’s Pride Corporation, and the claim was held compensable for a right wrist sprain. On
August 23, 2010, Lena Yeater, PA-C, indicated that Mr. Mejia should not return to work until he
has been evaluated by an orthopedist for a possible ligament tear in the right wrist. On December
1, 2011, Lev Aminov, M.D., evaluated Mr. Mejia and opined that he is currently totally disabled
as a result of the August of 2010 injury and requires an orthopedic consultation. On December
                                                1
23, 2011, Joseph Elfenbein, M.D., an orthopedist, performed an independent medical evaluation
and determined that Mr. Mejia has not reached maximum medical improvement, but concluded
that he is capable of returning to work with the following restrictions: no repetitive use of the
right hand, no grabbing, and a forty-pound lifting restriction for the right hand.

       A right wrist MRI performed on January 6, 2012, revealed changes resulting from a
contusion/avascular necrosis in the proximal scaphoid, widening of the scapholunate ligament,
and findings concerning for a triangular fibrocartilage tear. On January 19, 2012, Dr. Aminov
authored a letter stating that Mr. Mejia is currently temporarily and totally disabled as a result of
the August of 2010 compensable injury. On January 30, 2012, D. Kelly Agnew, M.D., performed
a records review and opined that the January 6, 2012, MRI reveals only degenerative changes
which are unrelated to the compensable injury. On February 23, 2012, the claims administrator
closed Mr. Mejia’s claim for temporary total disability benefits.

        In its Order reversing the claims administrator’s February 23, 2012, decision, the Office
of Judges held that the claim was improperly closed for temporary total disability benefits, and
granted Mr. Mejia temporary total disability benefits from August 16, 2010, through January 19,
2012. Pilgrim’s Pride Corporation disputes this finding and asserts that the evidence of record
demonstrates that Mr. Mejia is not temporarily and totally disabled as a result of his compensable
injury.

         The Office of Judges found that Mr. Mejia’s primary care provider indicated that he has
been unable to work since August 16, 2010. The Office of Judges further found that the evidence
of record indicates that Mr. Mejia remained temporarily and totally disabled as a result of the
compensable injury through at least January 19, 2012. Additionally, the Office of Judges found
that the evidentiary record contains diagnostic evidence confirming damage to the right wrist
arising from the compensable injury. Finally, the Office of Judges noted that Dr. Elfenbein
concluded that Mr. Mejia was capable of returning to work with restrictions, but found that Mr.
Mejia testified in an August 28, 2012, deposition that jobs conforming to the necessary
restrictions were not available to him. The Board of Review reached the same reasoned
conclusions in its decision of April 26, 2013. We agree with the reasoning and conclusions of the
Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                          Affirmed.


ISSUED: September 18, 2014


                                                 2
CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                               3